DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant has amended the title of the invention to overcome the objection to the specification provided in the  previous office action.

Applicant has amended claim 3 to overcome the 35 U.S.C. 112(b) rejection provided in the previous office action.

Response to Arguments
Applicant's arguments filed on 06/20/2022 with respect to claims 1 - 12 have been considered but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – 6 are rejected under 35 U.S.C. 103 as being unpatentable over Mauchly (US PgPub No. 2010/0245535) in view of Hartkop (US PgPub No. 2007/0002130).
Regarding claim 1, Mauchly teaches an imaging compensation device (figures 6B and 8; imaging compensation device), comprising: a memory (figure 6B item 625); and a processor (figure 6B; processor); wherein the memory stores a first image obtained from capturing a predetermined object by a camera, the first image comprises parameters for the first image, the camera is installed under a display panel and captures the predetermined object to obtain a second image, the second image is stored in the memory and includes parameters for the second image (figure 6B item 621 also figure 7 – 8; wherein the memory stores a first image obtained from capturing a predetermined object by a camera, the first image comprises parameters for the first image, the camera is installed under a display panel and captures the predetermined object to obtain a second image, the second image is stored in the memory and includes parameters for the second image); the processor analyzes difference between the parameters of the first image and the parameters of the second image to constitute an imaging compensation algorithm, and uses the imaging compensation algorithm to compensate parameters of a last obtained image captured through the display panel by the camera (paragraphs 0027, 0050, 0066, 0079, also 6B – 6D; the processor analyzes difference between the parameters of the first image and the parameters of the second image to constitute an imaging compensation algorithm, and uses the imaging compensation algorithm to compensate parameters of a last obtained image captured through the display panel by the camera).
However, Mauchly fails to teach the that imaging compensation device is a mobile terminal device; the camera is installed under a display panel to be an under-screen camera and obtaining an image through an array structure of pixels of the display panel. Hartkop, on the other hand teaches the that imaging compensation device is a mobile terminal device; the camera is installed under a display panel to be an under-screen camera and obtaining an image through an array structure of pixels of the display panel.
More specifically, Hartkop teaches that imaging compensation device is a mobile terminal device (paragraph 0049 also figures 1 – 6, 9, and 11; that imaging compensation device is a mobile terminal device); the camera is installed under a display panel to be an under-screen camera and obtaining an image through an array structure of pixels of the display panel (paragraphs 0038 and figures 4 – 8; the camera is installed under a display panel to be an under-screen camera and obtaining an image through an array structure of pixels of the display panel).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to incorporate the teachings of Hartkop with the teachings of Mauchly because Hartkop teaches improved portability also improved display and capture thereby improving usability of Mauchly.

Regarding claim 2, as mentioned above in the discussion of claim 1, Mauchly in view of Hartkop teach all of the limitations of the parent claim.  Additionally, Mauchly teaches the predetermined object comprises a number of two or more objects (figure 6B – 6D; the predetermined object comprises a number of two or more objects).

Regarding claim 3, as mentioned above in the discussion of claim 1, Mauchly in view of Hartkop teach all of the limitations of the parent claim.  Additionally, Mauchly teaches wherein the parameters of the second image and the parameters of the first image include a grayscale value, a resolution, and a chromaticity (paragraph 0066, 0089; also figures 6B – 6D, 9; wherein the parameters of the first image and the parameters of the first image include a grayscale value, a resolution, and a chromaticity).

Regarding claim 4, Mauchly teaches an imaging compensation method (figures 6B and 8; imaging compensation device with method figure 7) comprising: capturing a first image from a predetermined object by a camera, wherein the first image comprises parameters for the first image (figure 6B item 621 also figure 7 - 8; capturing a first image from a predetermined object by a camera, wherein the first image comprises parameters for the first image); capturing a second image from the predetermined object through a display panel by the camera installed under the display panel, wherein the second image includes parameters for the second image (figure 6B item 621 also figure 7 - 8; capturing a second image from the predetermined object through a display panel by the camera installed under the display panel, wherein the second image includes parameters for the second image); analyzing difference between the parameters of the first image and the parameters of the second image to constitute an imaging compensation algorithm (paragraphs 0027, 0050, 0066, 0079, also 6B – 6D; analyzing difference between the parameters of the first image and the parameters of the second image to constitute an imaging compensation algorithm); and using the imaging compensation algorithm to compensate parameters of a last obtained image captured through the display panel by the camera (paragraphs 0027, 0050, 0066, 0079, also 6B – 6D; using the imaging compensation algorithm to compensate parameters of a last obtained image captured through the display panel by the camera).
However, Mauchly fails to teach the that imaging compensation device is a mobile terminal device; the camera is installed under a display panel to be an under-screen camera and obtaining an image through an array structure of pixels of the display panel. Hartkop, on the other hand teaches the that imaging compensation device is a mobile terminal device; the camera is installed under a display panel to be an under-screen camera and obtaining an image through an array structure of pixels of the display panel.
More specifically, Hartkop teaches that imaging compensation device is a mobile terminal device (paragraph 0049 also figures 1 – 6, 9, and 11; that imaging compensation device is a mobile terminal device); the camera is installed under a display panel to be an under-screen camera and obtaining an image through an array structure of pixels of the display panel (paragraphs 0038 and figures 4 – 8; the camera is installed under a display panel to be an under-screen camera and obtaining an image through an array structure of pixels of the display panel).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to incorporate the teachings of Hartkop with the teachings of Mauchly because Hartkop teaches improved portability also improved display and capture thereby improving usability of Mauchly.

Regarding claim 5, as mentioned above in the discussion of claim 4, Mauchly in view of Hartkop teach all of the limitations of the parent claim.  Additionally, Mauchly teaches the predetermined object comprises a number of two or more objects (figure 6B – 6D; the predetermined object comprises a number of two or more objects).

Regarding claim 6, as mentioned above in the discussion of claim 4, Mauchly in view of Hartkop teach all of the limitations of the parent claim.  Additionally, Mauchly teaches wherein parameters of the first image and the second parameter include a grayscale value, a resolution, and a chromaticity (paragraph 0066, 0089; also figures 6B – 6D, 9; wherein parameters of the first image and the second parameter include a grayscale value, a resolution, and a chromaticity).

Claims 7 - 9 rejected under 35 U.S.C. 103 as being unpatentable over Mauchly (US PgPub No. 2010/0245535) in view of Hartkop (US PgPub No. 2007/0002130) in view of Lyu (US PgPub No. 2006/0084195).
Regarding claim 7, as mentioned above in the discussion of claim 1, Mauchly in view of Hartkop teach all of the limitations of the parent claim.  Additionally, Mauchly teaches terminal device including a body equipped with an under-screen camera on the body (figures 6A – 6D), wherein the under-screen camera comprises a lens (paragraphs 0048 and 0056), a sensor (figure 6B – 6D camera); and the imaging compensation device of claim 1 (please see claim 1 above).
However, Mauchly fails to teach that the camera comprises an analog to digital converter, and a digital signal processing chip, the digital signal processing chip comprises an image signal processor. Lyu, on the other hand teaches that the camera comprises an analog to digital converter, and a digital signal processing chip, the digital signal processing chip comprises an image signal processor.
More specifically, Lyu teaches that the camera comprises an analog to digital converter, and a digital signal processing chip, the digital signal processing chip comprises an image signal processor (paragraph 0037; the camera comprises an analog to digital converter, and a digital signal processing chip, the digital signal processing chip comprises an image signal processor).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to incorporate the teachings of Lyu with the teachings of Mauchly to have a system with improved processing in Mauchly because Lyu teaches in at least paragraph 0007 that using the invention results in minimize of the effects of image lag and dark current.

Regarding claim 8, as mentioned above in the discussion of claim 7, Mauchly in view of Hartkop in view of Lyu teach all of the limitations of the parent claim.  Additionally, Mauchly teaches the predetermined object comprises a number of two or more objects (figure 6B – 6D; the predetermined object comprises a number of two or more objects).

Regarding claim 9, as mentioned above in the discussion of claim 7, Mauchly in view of Hartkop in view of Lyu teach all of the limitations of the parent claim.  Additionally, Mauchly teaches wherein parameters of the first image and the second parameter include a grayscale value, a resolution, and a chromaticity (paragraph 0066, 0089; also figures 6B – 6D, 9; wherein parameters of the first image and the second parameter include a grayscale value, a resolution, and a chromaticity).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Mauchly (US PgPub No. 2010/0245535) in view of Hartkop (US PgPub No. 2007/0002130) in view of Lyu (US PgPub No. 2006/0084195) in view of ZHANG (US PgPub No. 2016/0037042).
Regarding claim 10, as mentioned above in the discussion of claim 9, Mauchly in view of Hartkop in view of Lyu teach all of the limitations of the parent claim.
However, Mauchly in view of Hartkop in view of Lyu fail to teach wherein in compensating the grayscale value of the last obtained image, the image signal processor compensates the grayscale value of the last obtained image by adjusting display brightness. ZHANG, on the other hand teaches wherein in compensating the grayscale value of the last obtained image, the image signal processor compensates the grayscale value of the last obtained image by adjusting display brightness.
More specifically, ZHANG teaches wherein in compensating the grayscale value of the last obtained image, the image signal processor compensates the grayscale value of the last obtained image by adjusting display brightness (abstract, paragraphs 0019 and 0037 – 0038 also claims 12, 18, 25 and 28 of ZHANG; wherein in compensating the grayscale value of the last obtained image, the image signal processor compensates the grayscale value of the last obtained image by adjusting display brightness).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to incorporate the teachings of ZHANG with the teachings of Mauchly in view of Hartkop in view of Lyu to have a system with improved lighting in Mauchly because ZHANG teaches in at least paragraph 0046 that using the invention results in a light source of the object being photographed can be supplemented to some extent, and the light supplementing effect is improved.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Mauchly (US PgPub No. 2010/0245535) in view of Hartkop (US PgPub No. 2007/0002130) in view of Lyu (US PgPub No. 2006/0084195) in view of SHIN (US PgPub No. 2010/0085368).
Regarding claim 11, as mentioned above in the discussion of claim 9, Mauchly in view of Hartkop in view of Lyu teach all of the limitations of the parent claim.
However, Mauchly in view of Hartkop in view of Lyu fail to teach wherein in compensating the resolution of the last obtained image, the image signal processor compensates the resolution of the last obtained image by adjusting display clarity. SHIN, on the other hand teaches wherein in compensating the resolution of the last obtained image, the image signal processor compensates the resolution of the last obtained image by adjusting display clarity.
More specifically, SHIN teaches wherein in compensating the resolution of the last obtained image, the image signal processor compensates the resolution of the last obtained image by adjusting display clarity (paragraph 0005; wherein in compensating the resolution of the last obtained image, the image signal processor compensates the resolution of the last obtained image by adjusting display clarity).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to incorporate the teachings of SHIN with the teachings of Mauchly in view of Hartkop in view of Lyu to have a system with improved image quality in Mauchly.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Mauchly (US PgPub No. 2010/0245535) in view of Hartkop (US PgPub No. 2007/0002130) in view of Lyu (US PgPub No. 2006/0084195) in view of Evans, V (US PgPub No. 2017/0124942).
Regarding claim 12, as mentioned above in the discussion of claim 7, Mauchly in view of Hartkop in view of Lyu teach all of the limitations of the parent claim.
However, Mauchly in view of Hartkop in view of Lyu fail to teach wherein the terminal device comprises a mobile phone. Evans, V, on the other hand teaches wherein the terminal device comprises a mobile phone.
More specifically, Evans, V teaches wherein the terminal device comprises a mobile phone (figure 1C).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to incorporate the teachings of Evans, V with the teachings of Mauchly in view of Hartkop in view of Lyu to have a portable system which improves usability in Mauchly.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in
this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Usman A Khan whose telephone number is (571)270-1131.  The examiner can normally be reached on M - Th 5:30 AM - 2 PM, F 5:30 AM - Noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Usman Khan	
/USMAN A KHAN/Primary Examiner, Art Unit 2696
07/27/2022